Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art. In detail Sasaki (US 6,690,096) considered the closes prior art teaches An opening/closing body control device comprising: an actuator  configured to at least one of open  and close an opening/closing body of a vehicle (Figs. 1 or 2 ) a drive device  configured to drive the actuator (Fig. 1: switch-driving circuit 9); an operation switch that is operated at the at least one of opening  and closing of the opening/closing body (Fig. 1; opening switch 8) a submergence detection circuit  configured to detect  submergence of the vehicle in water (Fig. 1, submergence-detecting circuit 5). 
However, Sasaki does not disclose a signal output device  configured to drive the actuator via outputting a signal of a voltage level below a threshold value to the drive device when the operation switch is operated, wherein the signal output device includes: a signal line  connecting the operation switch and the drive device to output the signal to the drive device when the operation switch is operated; a switch  configured to turn  on when submergence of the vehicle in water is detected and the operation switch is not operated; and a pull-up resistance that is connected via the switch to a power source, the pull-up resistance connected electrically to the signal line when the switch turns on to output a signal, a voltage level of which is equal to or greater than the threshold value, to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        August 4, 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836